In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                         No. 07-12-00491-CR


                             ALAJUA JAWAN KEMP, APPELLANT

                                                   V.

                              THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 181st District Court
                                      Randall County, Texas
                    Trial Court No. 22,416-B; Honorable John Board, Presiding

                                            July 23, 2013

                                MEMORANDUM OPINION
                      Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


        Following an open plea of guilty, Appellant, Alajua Jawan Kemp, was convicted

of possession of a controlled substance listed in Penalty Group 1, of four grams or more

but less than 200 grams, with intent to deliver, in a drug-free zone. 1 After entering pleas

of true to use of a deadly weapon and committing the offense within 1,000 feet of a day

care, he was sentenced to twenty-five years confinement and assessed a $1,000 fine.

1
 TEX. HEALTH & SAFETY CODE ANN. § 481.112(d) (W EST 2010) & § 481.134(c) (W EST SUPP. 2012). The
possession with intent to deliver offense was a first degree felony. The drug-free zone allegation raised
the minimum period of confinement to ten years and doubled the maximum fine to $20,000.
In presenting this appeal, counsel has filed an Anders 2 brief in support of a motion to

withdraw. We grant counsel=s motion and affirm.


        In support of his motion to withdraw, counsel certifies he has conducted a

conscientious examination of the record and, in his opinion, the record reflects no

potentially plausible basis for reversal of Appellant’s conviction. Anders v. California,

386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); In re Schulman, 252
S.W.3d 403, 406 (Tex.Crim.App. 2008). Counsel candidly discusses why, under the

controlling authorities, the record supports that conclusion. See High v. State, 573
S.W.2d 807, 813 (Tex.Crim.App. 1978).                     Counsel has demonstrated that he has

complied with the requirements of Anders and In re Schulman by (1) providing a copy of

the brief to Appellant, (2) notifying him of his right to file a pro se response if he desired

to do so, and (3) informing him of his right to file a pro se petition for discretionary

review. In re Schulman, 252 S.W.3d at 408. 3 By letter, this Court granted Appellant an

opportunity to exercise his right to file a response to counsel=s brief, should he be so

inclined. Id. at 409 n.23. Appellant did file a response. By letter, the State advised that

it would not file a brief unless this Court determines the appeal has merit.


        While on patrol late one night, Thomas Callahan, a narcotics agent, and Officer

Martin Morgan stopped Appellant for making a wide right turn, a traffic violation. They


2
Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
3
 Notwithstanding that Appellant was informed of his right to file a pro se petition for discretionary review
upon execution of the Trial Court=s Certification of Defendant=s Right of Appeal, counsel must comply with
Rule 48.4 of the Texas Rules of Appellate Procedure which provides that counsel shall within five days
after this opinion is handed down, send Appellant a copy of the opinion and judgment together with
notification of his right to file a pro se petition for discretionary review. In re Schulman, 252 S.W.3d at 408
n.22 & at 411 n.35.


                                                      2
approached the vehicle and observed a male passenger in Appellant’s vehicle. Morgan

approached the driver’s side and Callahan the passenger side. The passenger was

described as very nervous. Callahan smelled burning marihuana and observed a blunt

cigar in the ashtray. 4 Morgan was on the driver’s side of the vehicle speaking with

Appellant. Both Appellant and the passenger were asked to exit the vehicle, arrested

for possession of marihuana and administered their rights.


       The two suspects were separated and Callahan and Morgan then proceeded to

conduct an inventory of the vehicle.             The inventory revealed a large amount of

miscellaneous controlled substances, weapons and scales. 5 Callahan testified that the

manner in which the narcotics were packaged indicated drug dealing and distribution. A

gun found underneath the driver’s seat had been reported stolen in 2010. 6 A .22 caliber

gun was also found in the glove compartment. Callahan concluded his direct testimony

by testifying that the traffic stop occurred within a 1,000 foot radius of a day care for

children.


       During the inventory, Appellant denied ownership of some of the narcotics,

claiming he was holding them for other persons (as collateral for money owed). He did

admit to dealing drugs in the past. The weapons, he explained, were for protection.

Other law enforcement witnesses offered testimony of Appellant’s priors from 2008,

which involved weapons.



4
Appellant later admitted the marihuana cigar was his.
5
 Agent Callahan found Tylenol 3 and Xanax, both prescription medications for which Appellant did not
have a prescription, methamphetamine, cocaine packaged in small bags and a large bag of marihuana.
6
Appellant informed Agent Callahan the gun was underneath the driver’s seat.

                                                   3
         Appellant, in his mid-twenties, testified that he is married, father to a very young

daughter and stepfather to a son. He also testified that since his arrest he’s “a totally

changed person.” He is employed and no longer associates with individuals from his

past. Appellant’s mother testified that after Appellant’s daughter was born, he became

more responsible and seems happier.


         By the Anders brief, counsel evaluates Appellant’s guilty plea hearing and

punishment phase, as well as trial counsel’s representation.            He concludes that

reversible error is not presented. While counsel does note that the trial court made no

specific findings as to either the deadly weapon or the drug-free zone, a review of the

record reveals that, not only did the trial judge find Appellant guilty as charged in an

indictment which alleged both aggravating factors, he specifically discussed both the

deadly weapon finding and the drug-free zone in announcing the reasons for his ruling.

Furthermore, as counsel concedes, the lack of those findings would have been

harmless given that Appellant’s sentence is permitted without those findings.


         We have independently examined the entire record to determine whether there

are any non-frivolous issues which might support the appeal. See Penson v. Ohio, 488
U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); In re Schulman, 252 S.W.3d at 409;

Stafford v. State, 813 S.W.2d 503, 511 (Tex.Crim.App. 1991). We have found no such

issues. See Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969). After reviewing

the record, counsel=s brief and the pro se response, we agree with counsel that there is

no plausible basis for reversal. See Bledsoe v. State, 178 S.W.3d 824 (Tex.Crim.App.

2005).



                                              4
                                  Conclusion


      The trial court’s judgment is affirmed and counsel's motion to withdraw is

granted.


                                                 Patrick A. Pirtle
                                                     Justice


Do not publish.




                                       5